Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 September 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	Applicants’ arguments/remarks filed 19 July 2022 are acknowledged. Claims 1-19 are currently pending.  Claims 14-19 were previously withdrawn.  Claims 1 and 12 are currently amended.  Claims 1-13 are examined on the merits within. 

Withdrawn Objections/Rejections 
3.	Applicants’ arguments, filed 19 July 2022, with respect to the claim objections have been fully considered and are persuasive.  The objection of claim 12 has been withdrawn. The 35 U.S.C. 112(b) Rejection of claim 12 has been withdrawn in view of the claim amendments. The 35 U.S.C. 102(a)(1) Rejections over Fossler et al. have been withdrawn in view of the claim amendments. The 35 U.S.C. 103 Rejections of Fossler et al. in view of Van den heuvel et al. (U.S. Patent Application Publication No. 2011/0244033) and Shah et al. (WO2012/127495) have been withdrawn in view of the claim amendments.  However, upon further consideration, a new rejection is made in view of  Burke et al. (WO2018/102526).  Applicants’ arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

New Rejections 
Claim Rejections – 35 U.S.C. 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-2 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burke et al. (WO2018/102526).
	Burke et al. disclose a new oral dosage form of dutasteride including fixed dose combinations with tamsulosin.  See abstract.  The fixed dosage form comprises a solid dispersion of dutasteride and a plurality of sustained release beads of tamsulosin.  See claim 22.  The sustained release beads of tamsulosin comprise a first layer of tamsulosin and binder, a second layer of pH independent polymer and pore former and a third layer of pH dependent polymer, pH independent polymer, and a pore former.  See claim 22.  A capsule can be filled with the dutasteride particles and sustained release tamsulosin beads.  See page 13.  The capsule may be a hard capsule.  See Example 5.  Any form of dutasteride described herein can be combined with any form of tamsulosin described herein.  See page 13.  Since the tamsulosin beads can be combined with the dutasteride dispersion within a capsule, each bead would be surrounded (i.e., coated) by the dutasteride dispersion.  The term bead is defined as a pellet or granule.  See page 3.  Tamsulosin may be in the form of tamsulosin hydrochloride.  See page 3. 
	Thus the instant claims are anticipated by Burke et al. 

Claim Rejections – 35 U.S.C. 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (WO2018/102526) in view of Van den heuvel et al. (U.S. Patent Application Publication No. 2011/0244033) and Shah et al. (WO2012/127495).
	Burke et al. teach a new oral dosage form of dutasteride including fixed dose combinations with tamsulosin.  See abstract.  The fixed dosage form comprises a solid dispersion of dutasteride and a plurality of sustained release beads of tamsulosin.  See claim 22.  The sustained release beads of tamsulosin comprise a first layer of tamsulosin and binder, a second layer of pH independent polymer and pore former and a third layer of pH dependent polymer, pH independent polymer, and a pore former.  See claim 22.  A capsule can be filled with the dutasteride particles and sustained release tamsulosin beads.  See page 13.  The capsule may be a hard capsule.  See Example 5.  Any form of dutasteride described herein can be combined with any form of tamsulosin described herein.  See page 13.  Since the tamsulosin beads can be combined with the dutasteride dispersion within a capsule, each bead would be surrounded (i.e., coated) by the dutasteride dispersion.  The term bead is defined as a pellet or granule.  See page 3.  Tamsulosin may be in the form of tamsulosin hydrochloride.  See page 3.
	Burke et al. do not teach the makeup of the coating layers.
	Van den heuvel et al. teach a combination of tamsulosin physically separated from a dose of testosterone-5 alpha reductase inhibitor, wherein the testosterone-5 alpha reductase inhibitor is dutasteride.  See claims 19-20.  The combination is an inner capsule loaded with dutasteride and an outer capsule surrounding the inner capsule filled with tamsulosin.  Van den heuvel et al. teach tamsulosin comprising pellets for oral administration.  See abstract. The pellet core comprises Tamsulosin HCl, Eudragit L30 D-55 which releases tamsulosin dependent upon pH and comprises polysorbate 80.  Thus the composition comprises a release modifying agent and surfactant. See paragraph [0033]. The core also comprises triethyl citrate (a plasticizer), talc (a diluent) and water (processing solvent).  See Example 1.  The coating may comprise Eudragit L 30 D-55 (release modifying agent), triethyl citrate (plasticizer), talc (anti-tacking agent) and water (processing solvent).  See Example 1. 
	 Shah et al. teach an inner core and a coating layer comprising an insoluble 5-alpha-reductase inhibitor and optionally a coloring layer.  See claim 1.  Example 1 comprises Dutasteride combined with HPMC E-5 (binder), sodium lauryl sulfate (emulsifying agent), water (processing solvent) and talc.  It is known to optionally add antioxidants to dutasteride formulations.  See  page 5, lines 7-13.  The coloring layer comprises talc (anti-tacking agent), sunset yellow lake (coloring agent), IPA (processing solvent), titanium dioxide (opacifier as defined in paragraph [0050] of the instant specification), and HPMC E5 (seal coating polymer as defined by paragraph [0047] of the instant specification). See Table 2.  The core may comprise an active ingredient.  See claim 3.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to formulate a composition comprising an inner core of Tamsulosin coated with a modified release coating and seal coating which are surrounded by an outer coating layer of Dutasteride coated with a seal coating, as a matter of design choice based on the known effective combinations of Tamsulosin and Dutasteride in core shell combinations with various release and color coating formulations as taught by Burke et al., Van den heuvel et al. and Shah et al.  One would have been motivated to design the layers of the formulation to have the desired therapeutic drug release profile.  It would have been well within the purview of the skilled artisan to add various components to each layer, i.e., antioxidants to the inner core or plasticizer to the seal coating since these are known effective compounds added in formulations comprising both tamsulosin and dutasteride.  Thus addition of these agents should not affect stability or cause adverse side effects. 

Conclusion
8.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
9.	No claims are allowed at this time.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615